IN THE COURT OF APPEALS OF THE STATE OF MISSISSIPPI

                              NO. 2014-CP-00516-COA

CORNELIUS LORENZO CALLAHAN A/K/A                                       APPELLANT
CORNELIUS CALLAHAN A/K/A CORNELIUS
L. CALLAHAN

v.

STATE OF MISSISSIPPI                                                    APPELLEE

DATE OF JUDGMENT:                        03/26/2014
TRIAL JUDGE:                             HON. ROGER T. CLARK
COURT FROM WHICH APPEALED:               HARRISON COUNTY CIRCUIT COURT,
                                         FIRST JUDICIAL DISTRICT
ATTORNEY FOR APPELLANT:                  CORNELIUS LORENZO CALLAHAN (PRO
                                         SE)
ATTORNEY FOR APPELLEE:                   OFFICE OF THE ATTORNEY GENERAL
                                         BY: LISA L. BLOUNT
NATURE OF THE CASE:                      CIVIL - POSTCONVICTION RELIEF
TRIAL COURT DISPOSITION:                 PETITION FOR POSTCONVICTION RELIEF
                                         DISMISSED
DISPOSITION:                             AFFIRMED - 05/17/2016
MOTION FOR REHEARING FILED:
MANDATE ISSUED:

      BEFORE GRIFFIS, P.J., CARLTON AND JAMES, JJ.

      JAMES, J., FOR THE COURT:

                      FACTS AND PROCEDURAL HISTORY

¶1.   On September 22, 2012, Cornelius Callahan, along with his codefendant, robbed the

Dollar General in Long Beach, Mississippi. On December 26, 2012, Callahan was indicted

and charged with armed robbery pursuant to Mississippi Code Annotated section 97-3-79

(Rev. 2014). On September 9, 2013, Callahan entered an open plea to the armed-robbery

charge and was sentenced to twenty-two years to serve day-for-day.
¶2.    On March 3, 2014, Callahan, pro se, filed a motion for postconviction relief (PCR).

Callahan contended that he received ineffective assistance of counsel, and he asked the trial

court to vacate his guilty plea and/or reduce his sentence. The trial court found that the

motion was without merit and denied it. Callahan now appeals claiming: (1) his plea was

involuntary, and (2) he received ineffective assistance of counsel.

                                       DISCUSSION

¶3.    A trial court’s decision to deny a PCR motion will not be reversed absent a finding

that the trial court’s decision was clearly erroneous. Kirksey v. State, 728 So. 2d 565, 567

(¶8) (Miss. 1999). We, however, review questions of law under a de novo standard of

review. Wilson v. State, 76 So. 3d 733, 735 (¶19) (Miss. Ct. App. 2011).

¶4.    Callahan for the first time argues that he did not know he was pleading as a habitual

offender. Callahan specifically claims that: (1) the State amended his indictment to

improperly charge him as a habitual offender, (2) the trial court improperly sentenced him

as a habitual offender under Mississippi Code Annotated section 99-19-81 (Rev. 2015), and

(3) he did not know he was pleading guilty as a habitual offender.1 In Fluker v. State, 17 So.

3d 181, 183 (¶5) (Miss. Ct. App. 2009), this Court found that a defendant may not raise an

issue on appeal that he failed to raise in his PCR motion before the trial court. Thus, this



       1
         We note that Callahan’s claim seems to arise out of the trial court’s order denying
the PCR motion. The order states: “[T]he State successfully moved to amend the indictment
and charged Callahan as a habitual offender pursuant to section 99-19-81[.]” The trial
court’s statement is incorrect. Callahan’s indictment and sentencing order make clear that
Callahan was neither charged nor sentenced as a habitual offender, although the sentencing
order provided that Callahan was ineligible for parole under Mississippi Code Annotated
section 47-7-3(1)(d)(ii) (Rev. 2011).

                                              2
issue is procedurally barred because Callahan raised it for the first time on appeal.

¶5.    Callahan also claims that he received ineffective assistance of counsel. He contends

that his counsel failed to object to and inform the judge of the vindictive remarks the assistant

district attorney (ADA) made to him during plea negotiations. He also claims that his

attorney pressured him into taking the plea by telling him he would receive a life sentence

if he did not accept the ADA’s offer.

¶6.    Ineffective-assistance claims are governed by Strickland v. Washington, 466 U.S. 668,

687 (1984). In order to make an ineffective-assistance claim, Callahan first “must show that

counsel’s representation fell below an objective standard of reasonableness.” Hannah v.

State, 943 So. 2d 20, 24 (¶6) (Miss. 2006) (citing Strickland, 466 U.S. at 687-88, 694).

Callahan then must show that “there is reasonable probability that, but for counsel’s

unprofessional errors, the result of the proceeding would have been different.” Callahan

must allege both prongs with specific detail. McCray v. State, 107 So. 3d 1042, 1045 (¶9)

(Miss. Ct. App. 2012). Callahan, however, only offers his own affidavit to support his claim.

Our law is clear that, “[w]here a party offers only his affidavit, then his ineffective assistance

of counsel claim is without merit.” Bass v. State, 174 So. 3d 883, 885 (¶6) (Miss. Ct. App.

2015) (quoting Vielee v. State, 653 So. 2d 920, 922 (Miss. 1995)). Callahan made assertions

of ineffective assistance of counsel without supplying this Court with any supporting

documents. Therefore, this issue is without merit.

¶7.  THE JUDGMENT OF THE HARRISON COUNTY CIRCUIT COURT, FIRST
JUDICIAL DISTRICT, DISMISSING THE MOTION FOR POSTCONVICTION
RELIEF IS AFFIRMED. ALL COSTS OF THIS APPEAL ARE ASSESSED TO
HARRISON COUNTY.

                                                3
    LEE, C.J., IRVING AND GRIFFIS, P.JJ., BARNES, ISHEE, CARLTON, FAIR,
WILSON AND GREENLEE, JJ., CONCUR.




                                   4